DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14-15 and 18-19 of U.S. Patent No.10, 032, 994. Although the claims at issue are not identical, they are not patentably distinct from each other because US 10, 032, 994 recited and OLED with a light emitting layer containing two host materials which reads on the instant OLED.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-2, 5-6, 8-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2017/0125699) in view of Kim (KR 101556823).

Regarding Claims 1, 5-6, 8-9, 15, Ahn teaches an organic electroluminescent device comprising at least one light-emitting layer between an anode and a cathode, wherein the light-emitting layer comprises a host and a phosphorescent dopant, the host consists of multi-component host compounds, at least a first host compound of the multi-component host compounds is represented by formula 1, and a second host compound is represented by formula 2 (paragraph 8). Formula 1 can be represented by H1-115 (page 55):

    PNG
    media_image1.png
    527
    822
    media_image1.png
    Greyscale

	Formula 2 can be represented by H2-71 (page 78):


    PNG
    media_image2.png
    314
    374
    media_image2.png
    Greyscale

H2-71 reads on applicants’ Formula 2-2 wherein R10-R12 = H; Y1 and Y2 = NR2, R2 = phenyl and triazine.
The office notes that H-115 differ from applicants’ Formula 1 with respect to the linking group.
Kim teaches an OLED wherein the light emitting layer contains a triazole bis carbazole compound (machine trans. abstract). Kim further teaches that the triazole bis carbazole compound when used as a phosphorescence host material shows the radiation efficiency, excellent in comparison with the conventional host material,  low driving voltage, and the high efficiency having longevity (life span) (machine trans. page 76). 
The triazole linking group shows electrical characteristics in terms of electron transport ability being excellent and the thermal stability is high. Therefore, the hole injection ability, and the luminous efficiency can improve with improving the phosphorescence (machine trans. page 77).



    PNG
    media_image3.png
    168
    229
    media_image3.png
    Greyscale

C323 reads on applicants’ Formula 1 wherein X1 = NR1, R1 = phenyl’ Ar1 = biphenyl.
The office views that above teaching as a generic teaching indicating that triazole bis carbazole compound has clear advantages that related to radiation efficiency, excellent in comparison with the conventional host material; shows electrical characteristics in terms of electron transport ability being excellent and the thermal stability is high. The office views the above a strong incentive to use Kim’s C323 in place of Ahn’s H1-114 (which is achieved by merely exchanging the phenylene group by the N-phenyl triazole group).
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have used Kim’s C323 in place of Ahn’s H1-114 for reasons discussed above, absent unexpected results (per claims 1, 5).	
C 323 is identical to applicants’ C 323 (per claim 6).
H2-71 shows R2 as applicants’ H12 (per claim 8).
H2-71 can simply be replaced by H2-77 (page 79)



    PNG
    media_image4.png
    323
    385
    media_image4.png
    Greyscale

H2-77 reads on applicant Formula 2-4 (second host); and C 323 reads on applicants’ Formula 1-2 (first host) (per claim 9).
Ahn also teaches that between the anode and the light-emitting layer, a layer selected from a hole injection layer, a hole transport layer, or an electron blocking layer (paragraph 55); between the light-emitting layer and the cathode, a layer selected from an electron buffer layer, a hole blocking layer, an electron transport layer, or an electron injection layer (paragraph 56). Ahn teaches that the light emitting layer also contains a phosphorescent dopant (paragraph 8) (per claim 15).




Regarding Claims 2, 14 and 16-17, Ahn in view of Kim teach the invention of claims 1 and 15. Ahn teaches the weight ratio of the first host material to the second host material is in the range of 1:99 to 99:1 (paragraph 42).
The office notes that the range taught by Ahn encompasses applicants’ entire range (per claims 2 and 14).

Regarding Claims 10 and 12, Ahn in view of Kim teach the invention of claim 1. Ahn teaches that the light emitting layer also contains a phosphorescent dopant (paragraph 8) (per claim 10) including iridium based dopant (paragraph 42) (per claim 12).

Regarding Claim 11, Ahn in view of Kim teach the invention of claim 1, but fails to mention an emission color.
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have selected from known phosphorescent dopants which would have included green emitters which reads on the instant limitations, absent unexpected results (per claim 11).	

Regarding Claim 13, Ahn in view of Kim teach the invention of claim 1. Ahn also teaches that between the anode and the light-emitting layer, a layer selected from a hole injection layer, a hole transport layer, or an electron blocking layer (paragraph 
Ahn also teaches that between the anode and the light-emitting layer, a layer selected from a hole injection layer, a hole transport layer, or an electron blocking layer (paragraph 55); between the light-emitting layer and the cathode, a layer selected from an electron buffer layer, a hole blocking layer, an electron transport layer, or an electron injection layer (paragraph 56). Ahn teaches that the light emitting layer also contains a phosphorescent dopant (paragraph 8) (per claim 10) including iridium based dopant (paragraph 42).

Regarding Claim 19, Ahn in view of Kim teach the invention of claim 15. The phosphorescent dopant can be represented by 103 (page 153):

    PNG
    media_image5.png
    385
    367
    media_image5.png
    Greyscale

	103 reads on applicant D1 (per claim 19).


Allowable Subject Matter
Claims 3-4, 7, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
The exciplex (per claim 3)
The HOMO’LUMO (per claim 4)
TC1 to TC12 (per claim 7)
The wavelength range (per claim 18)
The electronic properties (per claim 20) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786